Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is dependent on claim 10. However, claim 10 is a method and claim 22 is a non-transitory machine-readable medium. It is unclear whether the claim scope of claim 22 is a non-transitory machine-readable medium or a method. Thus, claim 22 is rendered infinite. Appropriate correction is required. 
For the purpose of examination, Claim 22 will be treated as if it is dependent on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. U.S. Patent Application Publication 2020/0162325 in view of Stabile et al. U.S. Patent Application Publication 2014/0351396.

	Desai discloses 
	 A method for providing a user interface (UI) for a network management application (para 0051- management application, see fig. 3B- user interface), the method comprising: 
	providing a first UI for accessing a global network manager through the network management application to configure a global logical network spanning a plurality of physical sites (para 0051- management application enables user to configure network infrastructure, para 0020- a network controller can automatically adjust a focal point of 
a map of network sites to show only those network sites to which a given network operator has permission to access, manage, etc.); 
	for each respective site of the plurality of physical sites, providing an additional UI for [network management] (item 352, para 0090- is a location selector which enables the admin to toggle to specific sites); and 
	providing a UI item for toggling between the first UI and the additional UIs, wherein a plurality of UI items available in the first UI are also available in the additional UIs (item 352, para 0090- is a location selector which enables the admin to toggle to specific sites or a view of all sites, fig. 3E disclose a UI that is present for each location selected).
Desai further discloses a computer readable medium with instructions in paragraph 0021-0022.
	Although Desai discloses substantial limitations of the claimed invention, fails to explicitly disclose

	In an analogous art, Stabile discloses 
	accessing a respective local network manager for the site (i) to modify the global logical network at the respective site and (ii) to configure a local logical network at the respective site. (fig. 3, para 0036-0038- discloses a 2nd level manager accessing 1st level managers to configure local resources. Also see para 0042.) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine hierarchical managers of Stabile with the Desai system to produce the predictable result of managing local networks via a global interface.  One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Desai and Stabile to combine multiple dispersed networks control points into a single global management interface.
Claim 2, 
	 wherein the local network manager for a particular site is accessed through a proxy at the global network manager (Stabile Fig. 3- 2nd level manager communicates through a 1st level manager interface).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine hierarchical managers of Stabile with the Desai system to produce the predictable result of managing local networks via a global interface.  One of ordinary skill in the art before the effective filing date of the invention would be 
Claims 3 and 16,
	 wherein the additional UI for accessing a particular local network manager for a particular site is further for enabling a network administrator to connect the local logical network at the particular site to the global logical network (Stabile para 0043- discloses an administrator connecting a local logical network to the global network by establishing ports and associating the ports with the logical network identifiers. Also, see para 0051-0052)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine hierarchical managers of Stabile with the Desai system to produce the predictable result of managing local networks via a global interface.  One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Desai and Stabile to combine multiple dispersed networks control points into a single global management interface.
Claims 4 and 17,
	providing the first UI comprises providing a primary UI page for the global logical network with an overview of global logical network elements (Desai para 0090-discloses a user interface to select location of overall health, WAN) ; and for each site, providing the additional UI for accessing the respective local network manager (Desai para 0090-discloses a user interface to select location of overall health, select each site.) comprises providing a primary UI page for the local logical network with an overview of local logical network elements (Desai see fig.3C).

	wherein the global logical network elements comprise a same type of logical network element as the local logical network elements (Desai Fig. 5e, item 368- disclose access switches in the global and site level GUIs).
Claim 6,
	wherein each primary UI page for a particular logical network comprises selectable display areas for different types of logical forwarding elements configured for the particular logical network. (Desai Fig. 5e, item 370- core switches, 372-distribution switches- disclose plurality of elements in the site level GUIs)
Claims 7 and 19,
	wherein the different types of logical forwarding elements comprise (i) logical switches (Desai para 0120-the network elements may be physical or logical, Fig. 5e, item 370- core switches), (ii) logical routers of a first type for connecting the logical network to external networks (Desai Fig. 5e, item 370- core switches), and 
	(iii) logical routers of a second type for connecting logical switches without requiring processing by the first type of logical router and for providing stateful services for logical network endpoints connected to the logical switches (Desai Fig. 5e, item 368-access switches.)
Claims 8 and 20,
	 wherein the display area for a particular type of logical forwarding element is selectable to provide another UI page with additional detail about the logical forwarding elements of the particular type that have been configured for the logical network (Desai 
Claim 9,
	wherein the logical network elements comprise logical forwarding elements (Desai para 0120-the network elements may be physical or logical, Fig. 5e, item 370- core switches) and logical network service configurations (Desai see fig.3C- Traffic policies).
Claim 18,
	wherein: the global logical network elements comprise a same type of logical network element as the local logical network elements (Desai Fig. 5e, item 368- disclose access switches in the global and site level GUIs).; and each primary UI page for a particular logical network comprises selectable display areas for different types of logical forwarding elements configured for the particular logical network (Desai Fig. 5e, item 370- core switches, 372-distribution switches- disclose plurality of elements in the site level GUIs).

Claims 10, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. U.S. Patent Application Publication 2020/0162325 in view of Stabile et al. U.S. Patent Application Publication 2014/0351396 in view of Katrekar et al. U.S. Patent Publication 10,333,959.
Claims 10 and 21,
	Although Desai/Stabile discloses substantial limitations of the claimed invention, fails to explicitly disclose

	In an analogous art, Katrekar discloses 
	wherein the global network manager stores configuration data for the global logical network and provides copies of different portions of the global logical network configuration data to the different local network managers. (col 18, lines 40-60 MP/CCP receives rules and parses the relevant portions to the local controllers).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine distribution of configurations of Katrekar with the Desai/Stabile system to produce the predictable result of provide specific control commands to a distributed control plane in a SDN environment.  One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Katrekar and Desai/Stabile to provide localized control of virtual network domains.
Claims 12 and 22,
	wherein the local network manager for a particular site stores (i) the copy of the portion of the global logical network configuration data provided by the global network manager. (Katrekar col 18, lines 40-60 MP/CCP receives rules and parses the relevant portions to the local controllers) and (ii) configuration data for the local logical network for the particular site. (Katrekar Col 18, lines 60-63- local controller converts the configurations in to flow entries) 
The motivation is the same claim 10.
Claim 13,

entire VPC as having a single managed forwarding element. The global manager is unaware of the underlying structure of the local controllers and the logical configurations)
The motivation is the same claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Desai/Stabile/Katrekar in view of Costa-Roberts et al. U.S. Patent Application Publication 2017/0344444.
Claim 11,
	Although Desai/Stabile/Katrekar disclose substantial limitations of the claimed invention, they fail to explicitly disclose 
	wherein the global network manager is an active global network manager, wherein the global logical network configuration data is replicated to a standby global network manager for disaster recovery.
	In an analogous art, Costa-Roberts discloses
wherein the global network manager is an active global network manager, wherein the global logical network configuration data is replicated to a standby global network manager for disaster recovery. (Fig. 4 items 404 & 406. Master device communicates configuration and state information to standby nodes. Para 0003)
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine state replication of Costa-Roberts with the . 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. U.S. Patent Application Publication 2020/0162325 in view of Stabile et al. U.S. Patent Application Publication 2014/0351396 in view of Goyal et al. U.S. Patent Application Publication 2020/0007392.
Claims 14 and 23,
	receiving, through the first UI, a query for a realized state of an element of the global logical network (Desai para 0095- item 3008 disclose a connectivity chart for providing control plane metrics for each device type. Also see fig. 4); and 
	providing, in the first UI, the realized state based on the global network manager identifying the sites at which the logical network element is implemented (Desai para 0135-136 locates network entities and sites, Also see fig. 4).
	Although Desai/Stabile disclose substantial limitations of the claimed invention, they fail to explicitly disclose 
	querying the local network managers of the identified sites for the realized state of the logical network element at the identified sites.
	In an analogous art, Goyal discloses 

	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine state retrieval of Goyal with the Desai/Stabile system to produce the predictable result of retrieving local controller states to provide a global overview of metrics in a distributed SDN environment.  One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Goyal and Desai/Stabile to provide local states in a global dashboard for administrators. 
Conclusion
Relevant Prior Art:
	Hira et al. U.S. Patent Publication 10,601,705- disclose failover method for controller nodes in a SDN environment.
	Coles et al U.S. Patent Application Publication 2021/0117908- disclose graphic view of a SDN environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459